679 N.W.2d 330 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST William C. FLYNN, a Minnesota Attorney, Registration No. 155044.
No. A04-708.
Supreme Court of Minnesota.
May 12, 2004.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William C. Flynn committed professional misconduct warranting public discipline, namely, respondent was convicted of illegally possessing pornographic work involving minors in violation of Minn. Stat. § 617.247, subd. 4(a) (2002). Respondent's criminal conviction violates Minn. R. Prof. Conduct 8.4(b).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a five-year suspension from the practice of law with reinstatement conditioned upon (1) payment of $900 in costs under Rule 24, RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility bar examination; (4) satisfaction of continuing legal education requirements; and (5) successful completion of criminal probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent William C. Flynn is suspended from the practice of law for five years effective immediately, with reinstatement subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice